DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive.  Applicant asserts that Sullivan’s element 20’ is cited as a sleeve is actually a barrel extension, which lacks the features of the claimed sleeve in conjunction with other elements (Remarks, page 3). The examiner respectfully disagrees. The relied upon element disclosed by Sullivan, sleeve structure 20’’, meets the common definition of a sleeve1 in that it is disclosed as a tubular part that fits over another part (see at least Fig. 5, wherein sleeve 20’’ fits over gun barrel 30a). Further, the sleeve structure 20’’ is received in a second passage segment and is comprised of a sleeve passage, rear-facing limit surface and a forward-facing limit surface as claimed (see annotated Fig. 5 directly below and the complete 35 USC 102 rejection presented in paragraph 6 below).

    PNG
    media_image1.png
    401
    856
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,907,915. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in claim 1 are present in claim 1 of the reference application and it would therefore be anticipated by the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,027,672 to Sullivan (“Sullivan”).
Regarding claim 1, Sullivan discloses a firearm bolt action receiver (Fig. 5) comprising: 
an elongated body 11a; 
the body defining a passage (containing bolt 14 and sleeve 20′′); 
the body 11a having a first rear portion (annotated below) and a second forward portion (annotated below) adjacent to and forward of the rear portion; 
the first rear portion defining a first passage segment (annotated below) having a first diameter d1 and the second forward portion defining a second passage segment (annotated below) having a second diameter d2 greater than the first diameter (see the annotated figure below); 
a stop surface 50′′ defined at a forward end of the first rear portion; 
a sleeve (comprising 20′′) defining a sleeve passage (containing chamber 17a and barrel 30a) and received in the second passage segment (annotated below); 
50′′; and 
wherein the rear-facing limit surface of the sleeve and a forward-facing limit surface (annotated below) of the sleeve spaced apart from the rear-facing limit surface define a bolt lug space (wherein the bolt lug space is receiving bolt lugs 15a as shown in Fig. 5).

    PNG
    media_image1.png
    401
    856
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 sleeve. 2.a. a tubular part (such as a hollow axle or a bushing) designed to fit over another part. https://www.merriam-webster.com/dictionary/sleeve